Citation Nr: 0831169	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a result of herbicide (Agent Orange) exposure. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969, to include service in the Republic of Vietnam. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board previously remanded 
this case in June 2004, July 2005, October 2006, and April 
2008.  Notably, the issue on appeal was initially certified 
to the Board as a claim to reopen a previously denied claim 
on the basis of new and material evidence, but the Board 
recharacterized the issue as a de novo service connection 
claim in the July 2005 remand in view of concerns about the 
procedural history of the case. 


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam Era.

2.  The veteran currently suffers from peripheral neuropathy, 
which is not etiologically related to his exposure to Agent 
Orange during service or otherwise etiologically related to 
service.


CONCLUSION OF LAW

Peripheral neuropathy, to include due to Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the August 
2002, October 2002, and November 2002 letters to the veteran 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish 
entitlement to an increased rating, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See 38 C.F.R. § 3.159(b), as 
amended by 73 Fed. Reg. 23353-23356 (2008) (to be codified at 
38 C.F.R. § 3.159(b)(1), and applicable to all claims for 
benefits pending before VA on May 20, 2008).  The letters 
also notified the veteran of what constitutes both "new" 
and "material" evidence to reopen the previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Thereafter, the veteran received subsequent development 
notices in July 2004, October 2006, and April 2008, which 
provided generalized notice as to the disability rating and 
effective date elements of a claim.  See also Dingess v. 
Nicholson, 19 Vet. App. 273 (2006).

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private 
medical records, VA treatment records, and statements from 
the veteran addressing the severity of his disability.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorder at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
As noted earlier, the veteran and his representative contend 
that service connection is warranted for peripheral 
neuropathy, claimed as due to Agent Orange exposure in 
Vietnam. 
 
The veteran's service personnel records, including his DD 
Form 214, indicate that he served on active duty in the 
United States Army from December 1967 to October 1969.  His 
service included duty in the Republic of Vietnam.  As a 
result, the veteran in this case, is presumed to have been 
exposed to Agent Orange, based solely on his requisite 
military service as evidenced by his DD 214, for purposes 
establishing service connection. 
 
Pertinent medical evidence in the record indicates that the 
veteran has been diagnosed with post-service peripheral 
neuropathy.  (See VA Examination dated in May 2008). 
 
The Board observes that the disorders granted presumptive 
service connection under 38 C.F.R. § 3.309(e) for Agent 
Orange exposure are specified with precision. In this regard, 
the Board notes that only "acute and subacute" peripheral 
neuropathy are enumerated under 38 C.F.R. § 3.309(e).  More 
specifically, the term acute and subacute have been legally 
defined as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  See 38 
C.F.R. § 3.309(e). 

The service medical records do not reflect a diagnosis of or 
treatment for peripheral neuropathy.
 
The first medical evidence of manifestations of the veteran's 
peripheral neuropathy began in 1996, where he reported 
numbness and tingling in the toes.  The private physician 
noted the manifestations, and noted that the veteran had 
possible peripheral neuropathy.  (See Carolina Regional 
Nephrology Associates Office Notes dated September 1996; see 
also VA Progress Reports dated August 1996).  A diagnosis of 
peripheral neuropathy was subsequently confirmed by VA 
medical records and private treatment records.  

A VA treatment record from September 2005 contained a 
diagnosis of diabetic neuropathy.  A July 2007 VA treatment 
record, however, has a notation that states: "[p]atient is 
not diabetic."  Similarly, the veteran denied a history of 
diabetes when providing his medical history during private 
neurological testing in August 2007.  

The veteran underwent a VA examination in May 2008.  The 
veteran denied a diagnosis of diabetes, but purported to 
follow a restrictive diet as a preventative measure.  The 
veteran told the examiner that he had neuropathy and 
experienced burning sensations and pain in his hands and 
feet.  He further stated that the neuropathy symptoms have 
existed for at least three years.  The examiner noted that 
the veteran was currently unemployed due to kidney 
dysfunction.  After a physical examination, the examiner 
rendered the following diagnoses:  1) impaired fasting 
glucose, 2) retinopathy (less likely as not related to his 
diagnosis of impaired fasting glucose, however, more than 
likely related to renal failure/hypertension); 3) no 
cerebrovascular accident; 4) no coronary artery disease; 5) 
nephropathy (on dialysis with end-stage renal failure, more 
than likely sencondary to hypertension); 6) neuropathy (which 
is more likely secondary to renal failure, "uremic 
neuropathy"); and 7) no peripheral vascular disease.

The examiner opined that the veteran was less likely as not a 
diabetic.  Her rationale was primarily premised on the fact 
that while the laboratory results confirmed a diagnosis of 
impaired fasting glucose, they did not meet the criteria for 
diabetes mellitus, type II.  She further opined that the 
veteran at least as likely as not has peripheral neuropathy 
which was more than likely as not related to end-stage renal 
failure and uremic neuropathy.  Her rational was premised on 
the fact that the veteran had chronic renal failure and has 
been on dialysis for 13 years.  She further stated that the 
veteran's neuropathy was less likely as not etiologically 
related to the veteran's period of active service given that 
the veteran was not diagnosed with hypertension until the 
1990s.

Based on the evidentiary record, the veteran's peripheral 
neuropathy has not been shown to be acute or subacute.  The 
record is void of any evidence indicating the veteran 
experienced any manifestations of peripheral neuropathy 
related to Agent Orange exposure in service, or even shortly 
following his discharge from service.  Rather, based on the 
record, the first medical evidence of manifestations of the 
veteran's peripheral neuropathy began in 1996.  Therefore, 
the statutory presumption that the veteran's peripheral 
neuropathy was incurred in service is not for application in 
this case. 
 
Notwithstanding the fact that the veteran does not meet the 
above requirements which would entitle him to presumptive 
service connection, he is not entirely precluded from 
establishing service connection for his peripheral neuropathy 
by way of proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d at 1042 (Proof of direct service connection 
thus entails proof that exposure during service caused the 
malady that appears many years later).  In this regard, the 
Board observes that while the evidence of record supports a 
finding that the veteran suffers from peripheral neuropathy, 
the evidentiary record discloses no causal relationship 
between the veteran's exposure to Agent Orange in service and 
the his diagnosed peripheral neuropathy.  In fact, the May 
2008 VA examiner stated the "veteran at least as likely as 
not has peripheral neuropathy which is more than likely as 
not related to end-stage renal failure and uremic 
neuropathy."  She further stated that the veteran's 
neuropathy was less likely as not etiologically related to 
the veteran's period of active service given that the veteran 
was not diagnosed with hypertension until the 1990s.  There 
is no medical evidence contrary to the VA examiner's opinion.

With respect to the veteran's contention that his peripheral 
neuropathy is secondary to diabetes mellitus, type II, the 
Board must point out that service connection is not in effect 
for diabetes mellitus, type II (nor does the veteran have a 
diagnosis of diabetes mellitus, type II).  Therefore, as the 
underlying disorder is not service-connected or shown to 
exist, the veteran's claim for service connection on this 
basis is without legal merit and must be denied due to a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); 38 C.F.R. § 3.310(a).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation. 
 
Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
claim of service connection for peripheral neuropathy, to 
include as a result of herbicide (Agent Orange) exposure, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as a result of herbicide (Agent Orange) exposure, 
is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


